


109 HR 5615 IH: To amend title II of the Social Security Act to waive the

U.S. House of Representatives
2006-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5615
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2006
			Mr. Pallone (for
			 himself and Mr. Stark) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to waive the
		  24-month waiting period for Medicare coverage of individuals disabled with
		  distant stage cancer.
	
	
		1.Short title;
			 findings
			(a)Short
			 TitleThis Act may be cited as the Dean Gallo Cancer
			 Patient Compassion Act of 2006.
			(b)FindingsCongress
			 finds the following:
				(1)It is estimated
			 that over 1,300,000 new cases of cancer are diagnosed each year.
				(2)Roughly, 86,000 or
			 7 percent of all diagnosed cancer patients have no health insurance.
				(3)Lung and colorectal
			 cancers alone account for over a quarter of all new cases of cancer.
				(4)The 5-year
			 survival rate for individuals with distant stage lung cancers is 3
			 percent.
				(5)The 5-year
			 survival rate for individuals with distant stage colorectal cancer is 9
			 percent.
				(6)Individuals
			 suffering from cancer who receive Social Security Disability benefits must wait
			 24 months for Medicare eligibility.
				2.Waiver of
			 24-month waiting period for Medicare coverage of individuals disabled with
			 cancer
			(a)In
			 GeneralSection 226(h) of the Social Security Act (42 U.S.C. 426(h)) is
			 amended—
				(1)by redesignating
			 paragraphs (1), (2), and (3), as subparagraphs (A), (B), and (C),
			 respectively;
				(2)by inserting
			 (1) after (h);
				(3)in
			 the matter preceding subparagraph (A) of paragraph (1), as so redesignated, by
			 striking an individual medically determined to have amyotrophic lateral
			 sclerosis (ALS) and inserting an individual described in
			 paragraph (2); and
				(4)by adding at the
			 end the following new paragraph:
					
						(2)For purposes of
				paragraph (1), an individual described in this paragraph is any of the
				following:
							(A)An individual
				medically determined to have amyotrophic lateral sclerosis (ALS).
							(B)An individual
				medically determined to have stage III or IV cancer who is not enrolled, or who
				may not be enrolled, in a group health plan described in section
				1862(b)(1)(A)(v), or a large group health plan described in section
				1862(b)(1)(B)(iii), by reason of the individual’s current or former employment
				or by reason of the current or former employment status of a member of the
				individual’s
				family.
							.
				(b)Effective
			 DateThe amendments made by this section shall apply to benefits
			 for months beginning after the date of the enactment of this Act.
			
